DETAILED ACTION
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Christian Michel on 06/23/2021.

The application has been amended as follows:
In the claims:
In claim 1, line 6, after “detachably connected to the foldable frame” insert “between the first and second legs”.

Cancel claim 8.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The closest prior art of record does not teach or suggest a portable solar power generator comprising a foldable frame having a first leg, a hinge, and a second leg all connected together to form an A-frame structure, with a solar panel supported on each of the first and second legs (i.e., two solar panels total, one on each side of the A-frame), and where the energy storage module is detachably connected to the foldable 
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways. US 2016/0218664 A1 (Fig. 4a) and US 2011/0253193 A1 (Fig. 4) each show the claimed foldable frame generally, but neither teaches an energy storage module detachably connected to the foldable frame between the first and second legs
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721